DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed June 30, 2021.  Claims 5, 9-14, 20, and 25 have been amended.  Claims 1, 7, 8, 18, 19, and 22 have been cancelled.  Claims 14-17, 20, and 21 remain withdrawn.  

Claims 25 and 5, 6, and 9-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-17, 20, and 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 23, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 5, 6, 9-17, 20, 21, and 25 are currently pending and are allowable.

This Application claims benefit of priority to U.S. Provisional Patent Application No. 62/501500, filed May 4, 2017.

Withdrawal of Objections/Rejections: 

	The objection to claims 1, 22, and 25, is withdrawn.
	The rejection of claims 1, 7-13, 22, and 23 under 35 U.S.C. 103 as being unpatentable over Lopez-Cervantes et al., is withdrawn.
	The rejection of claims 1, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Lopez-Cervantes et al., and further in view of Brower, as evidenced by Wikipedia, is withdrawn.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

George P. Huang on July 8, 2021.

Claims 14 and 20 of the application have been amended as follows: 

14. 	(Currently Amended) A method of preparing a liquid mixture for pest control, comprising: 
 	combining (A) a dry composition comprising: at least two strains of bacteria that produces chitinase, wherein the at least two strains of bacteria comprise B. licheniformis and B. amyloliquefaciens; from 63 wt% to 93 wt% of yeast extract; from 0.09 wt% to 5.5 wt% of ammonium chloride; from 0.09 wt% to 5.5 wt% of a phosphate-containing compound; from 0.09 wt% to 5.5 wt% of magnesium sulfate; from 4.5 wt% to 22 wt% of a buffer; and from 0.09 wt% to 16.5 wt% of chitin, with (B) water, to obtain [[a]]the liquid mixture.

20. 	(Currently Amended) A method of controlling nematodes around plants, comprising spraying a liquid mixture on or around the plants, wherein the liquid mixture is produced by combining (A) a dry composition comprising: at least B. licheniformis and B. amyloliquefaciens; , with (B) water, to obtain the liquid mixture.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  The closest prior art of record is Lopez-Cervantes et al.
Lopez-Cervantes et al. teach a composition, including a HYTa microbial composition, where the HYTa microbial composition contains a consortium of microorganisms, including Bacillus amyloliquefaciens (also called Bacillus subtilis (SILoSil® BS)) and Bacillus licheniformis, which are bacteria that produce chitinase; amino acids, and fermenting yeasts which are incorporated into HYTa to provide carbon, hydrogen, phosphorus, potassium, sulfur, trace elements, B complex, and free L-amino acids, which are bacterial nutrient sources; and chitin, which is a chitinase inducer (Abs.; Para 31-33, 45, Table 1; Para. 48, Line 1-2; Para. 51).  The composition may be a solid (Abs.), which is a dry composition.  
Additionally, HYTa can be combined with HYTb, where HYTb can further include polypeptides and carbohydrates (Para. 89-90), which are bacterial nutrient sources.  HYTb contains about 1.2 wt% glucosamine (Para. 89), which is a nitrogen-containing compound.  HYTb contains about 6 wt% trace elements, including magnesium, (Para. 89).  2M citric acid buffer is utilized to prepare HYTb, HYTc, and HYTd, each of which can be combined with 
However, Lopez-Cervantes et al. do not teach the dry composition as currently claimed, including that the bacterial nutrient source is yeast extract present at 63 wt% to 93 wt%, the nitrogen source is ammonium chloride present at 0.09 wt% to 5.5 wt%, the phosphate-containing compound is present at from 0.09 wt% to 5.5 wt%, the magnesium is magnesium sulfate present at from 0.09 wt% to 5.5 wt%, the buffer is present at from 4.5 wt% to 22 wt%, or the chitin is present at from 0.09 wt% to 5.5 wt%.  These limitations, when taken together with the whole of the claimed invention, are not deemed to be taught or rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 5, 6, 9-17, 20, 21, and 25 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653